     Case 3:20-cr-01761-JLS Document 49 Filed 03/10/21 PageID.141 Page 1 of 1



 1
 2                         UNITED STATES DISTRICT COURT
 3                      SOUTHERN DISTRICT OF CALIFORNIA
 4
                             (HON. JANIS L. SAMMARTINO)
 5
 6
     UNITED STATES OF AMERICA,       )                  Case No. 20-CR-1761-JLS
 7
                                     )
 8       Plaintiff,                  )
 9                                   )                  ORDER CONTINUING
                                     )                  MOTION HEARING/
10   v.                              )                  TRIAL SETTING
11                                   )
     JORGE JOEL VINCES (2),          )
12   ROGELIO GALLARDO (3),           )
13   MODESTO PINEDA PEDRAZA (4),     )
     TEDITH GUSTAVO PEREZ-ACUNA (5), )
14                                   )
15       Defendants.                 )
                                     )
16
17         Pursuant to joint motion and good cause appearing, IT IS HEREBY
18 ORDERED that the motion hearing/trial setting for defendants, JORGE JOEL
19 VINCES, ROGELIO GALLARDO, MODESTO PINEDA PEDRAZA and TEDITH
20 GUSTAVO PEREZ-ACUNA, currently scheduled for March 19, 2021, at 1:45 p.m.,
21 be continued to May 21, 2021, at 1:45 p.m. This time is excluded under 18 U.S.C.
22 sections 3161(h)(1)(G) and in the interests of justice, and 3161(h)(7)(A) to allow the
23 defense reasonable time to prepare.
24       IT IS SO ORDERED.
25
     DATED: March 10, 2021
26
27                                            Honorable Janis L. Sammartino
28                                            United States District Judge
